Citation Nr: 0815079	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from April 2001 to April 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, it is noted by the Board that as to the issues 
currently on appeal, VA has not specifically provided the 
veteran with notice of the allocation of burdens of obtaining 
evidence, and otherwise complied with the VCAA's duty to 
inform provisions.  While the veteran was issued a VCAA 
letter in February 2007 regarding another issue previously on 
appeal (a right inguinal herniorrhaphy), containing the laws 
and regulations regarding VCAA, it is not believed that this 
is adequate notification to the veteran as to the issues 
currently on appeal.  Similarly, the August 2007 letter 
regarding Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), (the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded) is not considered 
adequate notice of VCAA duty to inform provisions.

This inadequacy will be addressed in the REMAND below.  

As to the claims on appeal, it is the veteran's contention 
that service connection is warranted for a low back disorder, 
a bilateral knee disorder, and a left shoulder disorder.  
Shortly before service separation, he underwent a physical 
examination.  He complained of problems in the joints as 
described above.  Examination for VA purposes was 
accomplished in February 2005, just prior to the veteran's 
discharge from service, and while he reported pain in the 
back, knees and shoulder, examination was essentially normal.  
This included X-rays of the lumbar spine, knees, and 
shoulder, all of which were interpreted as normal.  

Post service VA records show that in June 2006 the veteran 
was seen for lower back and mid back pain.  He reported a 
history of back pain of about 4 to 5 years.  On this 
occasion, his back pain was worse since he worked in the yard 
raking and picking up rocks the previous day.  X-rays showed 
mild degenerative changes.  

Post service VA post service records dated through April 2007 
do not reflect treatment for knee problems.  They do show, 
however, that the veteran was seen at VA in July 2005 for 
left shoulder complaints after working hard the day before.  
Shoulder sprain was diagnosed and physical therapy was the 
treatment.  In June 2006, he reported chronic intermittent 
left shoulder pain that had increased in the past 24 hours 
since working in the yard.  His left shoulder condition had 
flared again in January 2007.  Orthopedic report in February 
2007 included X-rays of the shoulder which were normal.  
Magnetic resonance imaging (MRI) was ordered, and in April 
2007, it was noted that while the MRI showed no evidence of a 
tear, there was some acromioclavicular arthritis.  He also 
had a downsloping acromion which suggested an impingement 
syndrome.  

It is the Board's conclusion that additional VA examination 
is necessary before making a determination on the current 
claims.  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC/RO should ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007).

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his low back, bilateral knee, or left 
shoulder conditions, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a lumbar spine, 
bilateral knee, or left shoulder of 
service origin.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any disorder of the low 
back, knees, or left shoulder is causally 
related to any incident of service.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file must be made available to 
and reviewed by the examiners prior 
entering opinions on the above matters.  
The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



